F I L E D
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                     SEP 10 2001
                                   TENTH CIRCUIT
                                                                PATRICK FISHER
                                                                         Clerk

 DANNY RAY HILL,

          Petitioner-Appellant,
 v.
                                                        No. 01-6060
                                                 (D.C. No. CIV-99-1451-L)
 STATE OF OKLAHOMA; THE
                                                 (W. District of Oklahoma)
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges.



      Danny R. Hill, appearing pro se, seeks a certificate of appealability

(“COA”) pursuant to 28 U.S.C. § 2253(c) to challenge the district court’s

dismissal of his petition for a writ of habeas corpus as time-barred under 28

U.S.C. § 2254(d). We conclude that petitioner has not demonstrated




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
extraordinary circumstances warranting equitable tolling of the period of

limitation, and we deny COA.

      On April 11, 1997, petitioner pleaded guilty to manufacturing

methamphetamine. He was sentenced to twenty years imprisonment on April 29,

1997. Under Rule 4.2 of the Rules of the Oklahoma Court of Criminal Appeals,

petitioner had ten days from April 29, 1997, to file an application to withdraw his

guilty plea. Because petitioner failed to file such an application within the ten-

day period, his conviction became final on May 9, 1997. On January 14, 1999,

petitioner filed an application for post-conviction relief with the District Court of

Oklahoma County, which the court denied on April 18, 1999. On June 28, 1999,

the district court’s decision was affirmed on appeal.

      Petitioner filed a writ of habeas corpus with the United States District

Court for the Western District of Oklahoma on September 23, 1999, which was

denied on April 26, 2000, as time-barred. Petitioner then filed a Fed. R. Civ. P.

59(e) motion to Alter or Amend Judgment on May 5, 2000, and the motion was

denied on January 30, 2001. Petitioner appealed.

      Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), prisoners generally have one year from the date on which their

convictions become final to petition for federal habeas corpus relief. 28 U.S.C.

§ 2244(d)(1). A conviction becomes final “by the conclusion of direct review or


                                          -2-
the expiration of the time for seeking such review.” 28 U.S.C § 2244(d)(1)(A).

The one-year period of limitation is subject to equitable tolling in extraordinary

circumstances. See Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998).

       Petitioner argues that his circumstances warrant equitable tolling because

the state court prevented him from filing a direct appeal from his conviction. It is

undisputed that petitioner failed to withdraw his plea or file a Notice of Appeal;

rather he sent a letter to the Oklahoma County court clerk stating his desire to

appeal and requesting instructions for such an appeal. The state court did not rule

on this letter as it was not a proper Notice of Appeal. Petitioner claims that this

was improper because it held him to an “attorney standard” rather than that of a

pro se litigant. While “[a] pro se litigant’s pleadings are to be construed

liberally,” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), petitioner’s pro

se status does not excuse his obligation to comply with the fundamental

requirements of civil procedure rules, cf. Ogden v. San Juan County, 32 F.3d 452,

455 (10th Cir. 1994). Petitioner’s letter requesting information regarding the

appeals process did not qualify as a pleading, and the state court’s failure to treat

it as such was not improper.

      The tolling provision set out in 28 U.S.C. § 2244(d)(2) is not implicated in

this case because petitioner’s state post-conviction petition was filed after the

one-year limitations period set out in 28 U.S.C. § 2244(d)(1) expired.


                                          -3-
Petitioner did not file a state post-conviction petition until January 14, 1999,

which was well after the one-year period of limitation that began to run on May 9,

1997, so there is no basis for tolling the period of limitation under 28 U.S.C.

§ 2244(d)(2). Because the state did not impede petitioner’s direct appeal from his

conviction, petitioner has failed to demonstrate extraordinary circumstances

warranting equitable tolling, and we conclude that petitioner’s habeas application

is time-barred.

      Petitioner’s motion to proceed in forma pauperis is GRANTED, his

application for a certificate of appealability is DENIED, and the appeal is

DISMISSED. The mandate shall issue forthwith.



                                                    Entered for the Court,



                                                    Carlos F. Lucero
                                                    Circuit Judge




                                          -4-